

	

		II

		109th CONGRESS

		1st Session

		S. 1329

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 29, 2005

			Mr. Bayh introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide for a tax credit for offering employer-based health insurance

		  coverage and to provide for the establishment of health insurance purchasing

		  pools.

	

	

		1.Short titleThis Act may be cited as the

			 Small Business Health Care Act of

			 2005.

		2.Credit for employee

			 health insurance expenses

			(a)In

			 generalSubpart D of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 business-related credits) is amended by adding at the end the following:

				

					45J.Employee health

				insurance expenses

						(a)General

				ruleFor purposes of section

				38, in the case of a qualified small employer, the employee health insurance

				expenses credit determined under this section is an amount equal to the

				applicable percentage of the amount paid by the taxpayer during the taxable

				year for qualified employee health insurance expenses.

						(b)Applicable

				percentage

							(1)In

				generalFor purposes of

				subsection (a), the applicable percentage is—

								(A)50 percent in the case of an employer with

				less than 26 qualified employees,

								(B)40 percent in the case of an employer with

				more than 25 but less than 36 qualified employees,

								(C)30 percent in the case of an employer with

				more than 35 but less than 51 qualified employees,

								(D)20 percent in the case of an employer with

				more than 50 but less than 76 qualified employees, and

								(E)10 percent in the case of an employer with

				more than 75 but less than 101 qualified employees.

								(2)High

				contribution bonusWith

				respect to any taxable year during which a qualified small employer pays 100

				percent of qualified employee health insurance expenses for the qualified

				employees of the small employer, the applicable percentage otherwise determined

				for such taxable year under the preceding paragraph shall be increased by 5

				percentage points.

							(c)Per employee

				dollar limitationThe amount

				of qualified employee health insurance expenses taken into account under

				subsection (a) with respect to any qualified employee for any taxable year

				shall not exceed the maximum employer contribution for self-only coverage or

				family coverage (as applicable) determined under section 8906(a) of title 5,

				United States Code, for the calendar year in which such taxable year

				begins.

						(d)Definitions and

				special rulesFor purposes of

				this section—

							(1)Qualified small

				employer

								(A)In

				generalThe term

				qualified small employer means any small employer which—

									(i)provides eligibility for health insurance

				coverage (after any waiting period (as defined in section 9801(b)(4))) to all

				qualified employees of the employer,

									(ii)pays at least 70 percent of the cost of

				such coverage (60 percent in the case of family coverage) for each qualified

				employee, and

									(iii)in the case of a small employer which is

				located in a State which has established a health insurance purchasing pool

				under section 3 of the Small Business Health Care Act of 2005, joins such

				pool.

									(B)Transition rule

				for new plans

									(i)In

				generalIf a small employer

				(or any predecessor) did not provide health insurance coverage to the qualified

				employees of the employer during the employer’s precompliance period, then

				subparagraph (A) shall be applied to such employer for the first 5 taxable

				years following such period by substituting 50 percent for

				70 percent in clause (ii) (or for 60 percent in

				such clause, in the case of family coverage).

									(ii)Precompliance

				periodFor purposes of clause

				(i), the precompliance periods are—

										(I)the period beginning with the small

				employer’s taxable year preceding its first taxable year beginning after the

				date of the enactment of this section, and

										(II)the period beginning with the small

				employer’s taxable year preceding the first taxable year for which the employer

				meets the requirement of subparagraph (A)(i).

										An employer not in existence for any

				period shall be treated in the same manner as an employer which is in existence

				and not providing coverage.(C)Small

				employer

									(i)In

				generalFor purposes of this

				paragraph, the term small employer means, with respect to any

				calendar year, any employer if such employer employed an average of not less

				than 2 and not more than 100 qualified employees on business days during either

				of the 2 preceding calendar years. For purposes of the preceding sentence, a

				preceding calendar year may be taken into account only if the employer was in

				existence throughout such year.

									(ii)Employers not

				in existence in preceding yearIn the case of an employer which was not in

				existence throughout the 1st preceding calendar year, the determination under

				clause (i) shall be based on the average number of qualified employees that it

				is reasonably expected such employer will employ on business days in the

				current calendar year.

									(2)Qualified

				employee health insurance expenses

								(A)In

				generalThe term

				qualified employee health insurance expenses means any amount paid

				by an employer for health insurance coverage to the extent such amount is

				attributable to coverage provided to any employee while such employee is a

				qualified employee.

								(B)Exception for

				amounts paid under salary reduction arrangementsNo amount paid or incurred for health

				insurance coverage pursuant to a salary reduction arrangement shall be taken

				into account under subparagraph (A).

								(C)Health

				insurance coverageThe term

				health insurance coverage has the meaning given such term by

				section 9832(b)(1).

								(3)Qualified

				employeeThe term

				qualified employee means an employee of an employer who, with

				respect to any period, is not provided health insurance coverage under—

								(A)a health plan of the employee’s

				spouse,

								(B)title XVIII, XIX, or XXI of the

				Social Security Act,

								(C)chapter 17 of title 38, United States

				Code,

								(D)chapter 55 of title 10, United States

				Code,

								(E)chapter 89 of title 5, United States Code,

				or

								(F)any other provision of law.

								(4)EmployeeThe term employee—

								(A)means any individual, with respect to any

				calendar year, who is reasonably expected to receive at least $5,000 and not

				more than $100,000 of compensation from the employer during such year,

								(B)does not include an employee within the

				meaning of section 401(c)(1), and

								(C)includes a leased employee within the

				meaning of section 414(n).

								(5)CompensationThe term compensation means

				amounts described in section 6051(a)(3).

							(e)Certain rules

				made applicableFor purposes

				of this section, rules similar to the rules of section 52 shall apply.

						(f)Denial of

				double benefitNo deduction

				or credit under any other provision of this chapter shall be allowed with

				respect to qualified employee health insurance expenses taken into account

				under subsection

				(a).

						.

			(b)Credit to be

			 part of general business creditSection 38(b) of the Internal Revenue Code

			 of 1986 (relating to current year business credit) is amended by striking

			 plus at the end of paragraph (18), by striking the period at the

			 end of paragraph (19) and inserting , plus, and by adding at the

			 end the following:

				

					(20)the employee health insurance expenses

				credit determined under section

				45J.

					.

			(c)Clerical

			 amendmentThe table of

			 sections for subpart D of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by adding at the end the following:

				

					

						Sec. 45J. Employee health

				insurance

				expenses.

					

					.

			(d)Employer

			 outreachThe Internal Revenue

			 Service shall, in conjunction with the Small Business Administration, develop

			 materials and implement an educational program to ensure that business

			 personnel are aware of—

				(1)the eligibility criteria for the tax credit

			 provided under section 45J of the Internal Revenue Code of 1986 (as added by

			 this section),

				(2)the methods to be used in calculating such

			 credit, and

				(3)the documentation needed in order to claim

			 such credit, so that the maximum number of eligible businesses may claim the

			 tax credit.

				(e)Effective

			 dateThe amendments made by

			 this section shall apply to amounts paid or incurred in taxable years beginning

			 after the date of the enactment of this Act.

			3.Health insurance

			 purchasing pools

			(a)Matching funds

			 for operation of pools

				(1)In

			 generalIn the case of a

			 State or a unit of local government that establishes a health insurance

			 purchasing pool, the Secretary of Health and Human Services shall provide, from

			 the funds allocated under subsection (b), a grant equal to the applicable

			 percentage of the administrative costs associated with such pool.

				(2)Applicable

			 percentageFor purposes of

			 paragraph (1), the applicable percentage is—

					(A)75 percent for the initial year of the

			 grant;

					(B)50 percent for year succeeding the year to

			 which subparagraph (A) is applicable;

					(C)25 percent for the year succeeding the year

			 to which subparagraph (B) is applicable; and

					(D)zero thereafter.

					(3)Special rule

			 for local government purchasing poolsThe Secretary of Health and Human Services

			 shall not provide a grant under this section to any unit of a local government

			 unless such unit of local government submits to the Secretary a certificate

			 from the State in which such unit of local government is located authorizing

			 such grant.

				(4)Health

			 insurance purchasing poolFor

			 purposes of this section, the term health insurance purchasing

			 pool means a purchasing pool for small employers (as defined under

			 section 45J of the Internal Revenue Code of 1986) for the purpose of providing

			 health insurance coverage (as defined in such section) to qualified employees

			 (as defined in such section).

				(b)FundingOut of the money in the Treasury of the

			 United States not otherwise appropriated, there are authorized and appropriated

			 such sums as are necessary to carry out this section.

			

